 Case 1:19-cv-00381-CFC Document 34 Filed 04/24/20 Page 1 of 2 PageID #: 660




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

 ENDOBOTICS, LLC,                           )
                                            )
               Plaintiff,                   )
                                            )
   v.                                       ) C.A. No. 19-381-CFC
                                            )
 MEDROBOTICS CORPORATION,                   )
                                            )
               Defendant.                   )


                            NOTICE OF RELATED CASE

        Pursuant to Local Rule 3.1(b)(2) & (3), plaintiff Endobotics, LLC hereby

identifies a recently filed action in the District of Massachusetts (Endobotics, LLC

v. Design Standards Corporation (D. Mass. Case No. 1:20-cv-10742)) as related to

this action. This action involves parallel patent infringement claims against Design

Standards Corporation, manufacturer of the accused products in this litigation,

along with claims under the Defend Trade Secrets Act, Massachusetts trade secret

law, breach of contract, unfair competition and state law tort claims against Design

Standards Corporation and the defendant here, Medrobotics Corporation. No

patent infringement claims are asserted against Medrobotics Corporation in the

Massachusetts action. Jurisdiction and venue for new claims directed the filing of

this related action in the District of Massachusetts.
Case 1:19-cv-00381-CFC Document 34 Filed 04/24/20 Page 2 of 2 PageID #: 661




                                         Respectfully submitted,

                                         /s/ Jeff Castellano
                                         John W. Shaw (No. 3362)
                                         Jeff Castellano (No. 4837)
OF COUNSEL:                              SHAW KELLER LLP
Joseph M. Casino                         I.M. Pei Building
Rickesh P. Patel                         1105 North Market Street, 12th Floor
WIGGIN AND DANA LLP                      Wilmington, DE 19801
437 Madison Avenue, 35th Floor           (302) 298-0700
New York, NY 10022                       jshaw@shawkeller.com
(212) 490-1700                           jcastellano@shawkeller.com
                                         Attorneys for Plaintiff
Benjamin M. Daniels
WIGGIN AND DANA LLP
One Century Tower
265 Church Street
New Haven, CT 06510

Dated: April 24, 2020




                                     2
